Citation Nr: 0905561	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right foot.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to May 1981.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The claims file was subsequently transferred 
to the RO in St. Petersburg, Florida.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's right 
and left foot disabilities have been productive of complaints 
of pain; objectively, the evidence reveals asymptomatic pes 
planus, some painful motion, tenderness, and callosities.  No 
more than mild foot injuries are shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the right foot have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes (DCs) 5279-5010 (2008).

2.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the left foot have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.1, 4.3, 4.7, 4.71a, DCs 5279-
5010 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The Veteran is claiming entitlement to increased ratings for 
his right and left feet. Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right and left foot disabilities are each rated 
as 10 percent disabling pursuant to DCs 5279-5010.  In order 
to warrant a rating in excess of 10 percent, the evidence 
must show:

*	severe pes planus, unilateral, with objective 
evidence of marked deformity (pronation, adduction, 
etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities (20 percent under DC 5276); 
*	moderately severe tarsal or metatarsal bones, 
malunion of, or nonunion of (20 percent under DC 
5283); 
*	moderately severe foot injury (20 percent under DC 
5284);
*	X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations (20 percent 
under DC 5003);
*	claw foot (pas cavus) acquired, unilateral, all toes 
tending to dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar fascia, 
and marked tenderness under metatarsal heads (20 
percent under DC 5278).

After a review of the record, the Board finds that the 
evidence does not support the criteria for the next-higher 
disability rating, for either of his feet.  

First, the evidence does not show severe pes planus 
sufficient to warrant a higher rating under DC 5276.  In a 
December 2004 VA examination, the examiner noted there was no 
evidence of flat foot.  While the Veteran was diagnosed with 
occasionally symptomatic pes planus deformity at a June 2005 
VA outpatient treatment visit, when examined by the VA in 
April 2008, pes planus was not diagnosed.  As such, the 
evidence does not warrant a 20 percent rating, for either 
foot, under DC 5276.

Next, the evidence of record does not demonstrate moderately 
severe malunion or nonunion of the tarsal or metatarsal 
bones.  In fact, upon VA examination in April 2008, the 
examiner noted that there was no evidence of malunion or 
nonunion of the tarsal or metatarsal bones, in either the 
Veteran's right or left foot. As such, higher ratings under 
DC 5283 are not for application. 

Further, the Board notes that the evidence does not 
demonstrate a right or left foot injury characterized as 
moderately severe in nature. For example, while subjective 
complaints of pain were noted at his December 2004 VA 
examination, the examiner noted that the Veteran was able to 
ambulate with his shoes.  Some painful motion was noted on 
different portions of both the right and left feet.  With 
respect to his right foot, the examiner noted hyperkeratotic 
lesions and some mild hammertoes.  Although calluses, 
hyperkeratosis, and corns were noted on the Veteran's left 
foot, his skin appeared to be warm and supple with well 
healed scars. Mild hammer toes were also noted.  

At his April 2008 VA examination, the Veteran once again 
reported pain in his right and left feet.  He indicated that 
he experienced foot pain while standing, walking and at rest.  
Upon examination, the VA examiner noted that his gait was 
normal.  He further commented that while there was evidence 
of tenderness along the medial side of his second phalanx and 
callosities, there was no objective evidence of painful 
motion, swelling, instability, or weakness in the Veteran's 
left foot.  

When evaluating the Veteran's right foot, the April 2008 VA 
examiner noted that there was painful motion in his first 
toe, and tenderness along the plantar surface of the 
forefoot, and callosities.  However, he indicated that there 
was no objective evidence of swelling, instability, or 
weakness in his right foot.  The VA examiner concluded his 
report indicating that "the current level of severity is 
mild with no disability related to his feet." Although the 
use of orthotic inserts was noted on both VA examinations, 
based on the evidence described above, a 20 percent rating 
under DC 5284 is not warranted for either his right or left 
foot.

With respect to an increased rating under DC 5003, the 
evidence of record does not indicate arthritis resulting in 
occasional incapacitating episodes. Specifically, the 
December 2004 and April 2008 VA examination reports did not 
note any incapacitating episodes requiring hospitalization in 
the past 12 months. As such increased ratings based on DC 
5003 are not for application.  Since the Veteran has not been 
diagnosed with claw foot, a rating under DC 5278 is not for 
application. 

As the Veteran does not meet the criteria for an evaluation 
in excess of 10 percent for either his right or left foot 
disabilities, for any portion of the rating period, the Board 
finds that the preponderance of evidence is against the 
claims and the benefit of the doubt rule is not applicable. 

The Board has additionally considered the Veteran's written 
statements that his foot disabilities are worse than that 
contemplated by the assigned ratings in effect.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record. 
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
Veteran's assessment of the severity of his disabilities.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds no evidence that the Veteran's 
foot disabilities have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of these disabilities.   

While the Veteran reported at his April 2008 VA examination 
that he was currently unemployed and on disability, he 
attributed this employment status to cancer.  Further, 
although he has undergone numerous foot surgeries, he 
indicated at his April 2008 VA examination that they occurred 
from 1981 through 1991.  Hence, referral for consideration of 
an extra-schedular evaluation is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2004, prior to the RO decision that is the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for increased 
ratings as this is the premise of the claims.  It is 
therefore inherent that he had actual knowledge of the rating 
elements of the claims.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in November 2004 did not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim. Specifically, 
the November 2004 VCAA letter requested that he submit all 
evidence in his possession that would indicate that his 
disabilities had increased in severity. Based on the evidence 
above, he can be expected to understand what was needed to 
support his claims. Further, a corrective VCAA letter was 
sent to the Veteran in August 2008 containing the Vazquez-
Flores notice requirements.

Moreover, he demonstrated actual knowledge of what was needed 
to support his claim.  Specifically, at both his December 
2004 and April 2008 VA examinations, he indicated that he 
continued to have foot pain.  Moreover, his February 2006 
substantive appeal indicated that his condition had worsened.  
These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claims for increased ratings. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO obtained VA treatment 
records.  Additionally, VA examinations pertinent to the 
issues on appeal were obtained in December 2004 and April 
2008.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to the claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for degenerative changes of 
the right foot is denied.

A rating in excess of 10 percent for degenerative changes of 
the left foot is denied.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


